         Case 7:19-cv-03273-KMK Document 24 Filed 03/09/20 Page 1 of 1


                                                                MEMO ENDORSED
                                     ALEXIS G. PADILLA
                                        Attorney at Law
                                      575 Decatur Street #3
                                      Brooklyn, NY 11233
                                       Tel. 917 238 2993
                                   alexpadilla722@gmail.com
                                                                                    March 9, 2020
BYECF
Hon. District Judge Kenneth M. Karas
United States District Court
Southern District ofNew York
300 Quarropas St.
White Plains, NY 10601

       Re:     Quintana-Cruz v. City of Yonkers, et al.
               19 CV 3273 (KMK)

Your Honor:

        My office represents the plaintiff, Harry Quintana-Cruz in the above-referenced matter. I
write to respectfully request that I be able to appear telephonically at the initial conference
currently scheduled for tomorrow, March 10, 2020 at 3:30 P.M. I make this request in light of
the recent outbreak of the Covid-19 virus in Westchester County. I would like to avoid having to
travel to the area while it remains a center of the outbreak here in New York. I understand that
counsel for plaintiff is normally required to appear in person at an initial conference, but I make
this request out of an abundance of caution in what I think are extraordinary circumstances. I
have conferred with counsel for defendants and he consents to this request.

       I thank the Court in advance for its time and attention to this matter.


                                              Respectfully submitted,

                                              /s/

                                              Alexis G. Padilla. Esq.
                                              Attorney for Harry Quintana-Cruz


CC :    BYECF
        Rory McCormick, Esq.
        Office of Corporation Counsel, City of Yonkers
        Attorneys for Defendants
